 In theMatterof R. H.MACY& Co., INC.,EMPLOYERandMACYDEPARTMENTSTORE EMPLOYEESUNION, LOCAL1-S, PETITIONERCase Nos. 2-RC-798 and 2-RC-900.-DecidedJanuary 17, 1949DECISIONANDDIRECTION OF ELECTIONUpon separate petitions duly filed, a hearing in the above consoli-dated cases was held before a hearing officer of the National LaborRelations Board.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below 1 claim to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :In substantial agreement with the parties,2 we find the followingemployees of the Employer constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)Reynolds,Murdock, and Gray.We find that the Petitioner and Retail,Wholesale and Department Store EmployeesUnion, Local 1-S, CIO, Intervenor herein,are labor organizations within the meaning of theAct.Matter of Myers-Sherman Company,71 NL.R. B 910.Matter of Ozark DamConstructors,77 N. LR B 1136 The Retail Clerks International Association, AFL,is likewise an Intervenor in this proceeding2Although all parties were in agreement with the inclusions and exclusions in the unitset forth above, the Petitioner originally sought two separate units, one covering theemployees at the Herald Square,Parkchester and Jamaica stores, and one unit coveringthe employees at the Brooklyn store.The Employer on the other hand urged four separateunits,or one for each store involved herein.The Intervenors claimed that a singlegrouping of employees in the Herald Square, Parkchester,Jamaica, and Brooklyn storeswas the only appropriate unit.However,subsequent to the hearing,the Petitioner filed81 N. L.R. B., No. 26.186 R.H. MACY & CO., INC.187of the Act: all staff employees at the Employer's Herald Square,Parkchester, Jamaica and Brooklyn stores, but excluding officers,executives, members of the training squad, professional employees 3nurses, doctors, employees who work less than 5 days per week, per-sonnel employees, protection department employees other thanwaiting-room checkers, confidential employees, cooperative students,demonstrators (except those who demonstrate cosmetics and beautypreparations), school and college students performing services pur-suant to merchants' agreements, switchboard operators other thanthose employed in the Parkchester and Jamaica stores, maintenancemechanics, and other craft employees covered by contracts with otherunions, regulation staff heads, 25-year Club members who becamesuch prior to May 10, 1948, and supervisors 4 as defined by the Act.DIRECTION OF ELECTION 5As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of the Na-tional Labor Relations Board Rules and Regulations-Series 5, asamended, among the employees in the unit found appropriate in para-graph numbered 4, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction of Election,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, and also excluding employees on strike who are not entitledto reinstatement, to determine whether they desire to be represented,for purposes of collective bargaining, by Macy Department StoreEmployees Union, Local 1-S, unaffiliated, or by Retail, Wholesale andDepartment Store Employees Union, Local 1-S, CIO, or by RetailClerks International Association, AFL, or by none.a motion to amend its contentions with respect to the unit to include in a single unit theemployees in all four storesLikewise,the Employer,by motion subsequent to the hearing,formally changed its unit contention and is now in agreement with all the parties hereto.8There is some indication in the recordto theeffect that the optometrists,opticians,pharmacists,and engineers in the Employer'sBureau of Standards are professional em-ployeesHowever, there is insufficient evidence for us to determine their status as pro-fessional or non-professional employees.We shall, therefore,permit them to vote subjectto challenge at the election.4Included in this category are staff supervisors Frisbie, Wilson, Miller, Sperl, Beebeand Dubrowin.6Any participant in the election directed herein may,upon its prompt request to,and approval thereof by,the Regional Director,have its name removed from the ballot.